Title: To Thomas Jefferson from Albert Gallatin, 24 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            March 24. 1807
                        
                        The law requires that your approbation be obtained for making purchases of the public debt. As there is no
                            other mode to apply three of the 8 annual millions this year, the Commrs. of the sinking fund have directed it
                            should be done, provided you assented thereto. An extract of the minute of their proceedings is enclosed for your
                            consideration. The word “Approved” at bottom will be sufficient if you assent.   With respectful attachment Your obedt.
                            Servt.
                        
                            —Albert Gallatin
                     
                        
                    